Citation Nr: 0507139	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  98-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was previously before the Board in 
July 2003, when the issue on appeal was reopened and remanded 
for further development.  The requested development having 
been accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

The veteran currently suffers from residuals of a thoracic 
spine injury that was incurred during his military service.


CONCLUSION OF LAW

Residuals of a thoracic spine injury were incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 1110, 1131.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted above, the veteran served on active duty from July 
1972 to November 1973.  A July 1972 treatment entry noted 
that the veteran complained of a history of radiating pains 
from the low back to both legs after strenuous physical 
activity.  He reported a history of low back pain with pain 
down his right leg.  The relevant clinical impression was of 
low back pain secondary to strain.  An x-ray of the low back 
was negative.  A February 1973 entry reported that the 
veteran complained of a backache.  He related that he fell 
and suffered a possible fracture.  The impression was of a 
muscular contusion.  The November 1973 separation examination 
included notations that the veteran's lower extremities, 
spine and other musculoskeletal system were normal.  

Following service, the veteran underwent a VA general medical 
examination in January 1975.  It was noted, as to history, 
that the claims folder included lumbosacral spine films dated 
in July 1972, which were reported as negative, with a 
diagnosis of low back strain.  The examiner also indicated 
that there was a notation that the veteran had fallen and 
hurt his back in February 1973.  The veteran indicated that 
he was never hospitalized for his back, but that it was x-
rayed.  He reported that the low back pain was in the region 
of the short ribs, posteriorly.  Clinical impression included 
remote back injury, intermittently symptomatic, with no 
specific findings on examination.  

Private treatment records dated from January 1981 to August 
1988 show that the veteran presented with back complaints.  
An August 1982 treatment entry notes that the veteran 
complained of pain in his back, right of the midline.  An x-
ray report of the low back, dated in June 1984, notes a 
transitional vertebra of the last lumbar vertebra, consistent 
with a congenital variant.

VA treatment records, dated from June 1988 to April 1997, 
indicate that the veteran was treated for multiple disorders, 
including back problems.  A May 1994 treatment entry notes 
that the veteran had been seen for low back pain and pain in 
the right leg for the previous two weeks.  He reported that 
he had had a back problem for the past twenty years.  The 
impression included lumbosacral spine pain with radicular 
pain in the right leg.  A May 1994 hospital discharge summary 
noted that the veteran had come in complaining of low back 
pain for approximately twenty years, but that over the past 
six months, he had suffered four attacks.  The primary 
diagnosis was of low back pain.  It was also noted that the 
veteran had disorders including major depression with 
anxiety.

An April 1997 treatment entry notes that the veteran reported 
that he had had chronic lower extremity pain since service.  
It was also noted that he had a history of back pain.  No 
diagnosis regarding the back was provided.  

VA treatment records dated from May 1997 to July 1998 show 
that the veteran was treated for a back disability.  A June 
1997 consultation report notes that the veteran complained of 
low back pain, as well as constant feet and leg pain, which 
were worsened with bending, twisting and standing.  The 
impression included chronic low back pain.  An October 1997 
magnetic resonance imaging (MRI) study, conducted in 
September 1997, showed some bulging discs in the L3 to L5 
area.  A May 1998 entry included an assessment of chronic low 
back pain.

Statements dated in July and December 1998 from G. E. Hill, 
M.D., reflect that the veteran had been his patient since 
1981, and that he had treated him for back and leg pain.  Dr. 
Hill stated that after reviewing the veteran's military 
records, he felt that the veteran's condition could have been 
affected by the injuries he had while in the service.

In an August 1998 submission, the veteran reported that when 
he was stationed in Colorado, he received injuries to both 
his feet and legs, as well as his back.  He stated that in 
February 1973, he fell backwards, landing on his back and 
hitting the sharp angle of a personnel carrier.  He indicated 
that he had suffered pain in his back since that time.  

In a December 1998 lay statement, the veteran's spouse 
reported that she had known the veteran since 1974.  She 
stated that he had not been able to sleep well for years 
because of the pain in his feet, legs and back.  

VA treatment records, dated from September 1998 to March 
1999, show continued treatment for low back pain, with a 
possible lower extremity connection.  A June 1999 treatment 
record notes that the veteran had chronic low back pain 
secondary to degenerative joint disease.  A June 2001 entry 
indicates a diagnosis of chronic low back pain.

The veteran was afforded a VA examination in July 2004, at 
which time he reported that, in 1972, he was standing up on a 
transit truck when the driver hit the gas and knocked him 
from his feet.  He fell five feet and landed on his back.  At 
that time, he suffered many abrasions.  He was treated with 
rest for three or four weeks and then returned to normal 
duties.  At the time of the examination, recent x-rays were 
obtained which showed disk narrowing at the L4-L5 level and 
an old compression fracture of T12.  The examiner provided 
the following etiology opinion:

. . . I would suspect that the T12 
compression fracture is probably 
remnant from his injury in 1972. . . 
It is less likely [than not] that 
the L4-L5 disk disease is related to 
the fall.  He reports that as a 
construction worker, he lifted for 
several, several years. . . It is 
more likely that his L4-L5 
degenerative disk disease is related 
to civilian work other than his 
injury on surface.  C file was 
available and reviewed during 
today's evaluation.  History and 
physical [were] reviewed with the x-
rays and C-file have led me to the 
above report.

The veteran contends that he currently suffers from a back 
disorder that was incurred during his military service.  As 
noted above, the veteran's service medical records reflect a 
notation of back strain in 1972, and the veteran reported 
suffering an injury to the back at that time.

Medical records associated with the claims folder have 
established that the veteran has a current diagnosis of an 
"old compression fracture of T12," confirmed by x-ray.  The 
question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the veteran's current 
thoracic spine disorder and his period of active duty.  In 
this regard, the Board notes that the VA physician who 
examined the veteran in July 2004 indicated that "the T12 
fracture is probably remnant from his injury in 1972."  
Inasmuch as the etiology opinion of record has associated the 
veteran's T12 fracture with his period of active duty, it 
serves to provide a positive correlation between the 
veteran's disorder and service.

In sum, medical evidence in the instant case establishes that 
the veteran's current thoracic spine disorder at T-12 is 
reasonably associated with his period of active duty.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for a back 
disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.306.

The nature and extent of the now service connected back 
disorder, or the nature and extent of the post-service back 
disorder clearly indicated within the VA medical opinion of 
July 2004, is not before the Board at this time. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  In view of the Board's allowance of the 
veteran's claim, any failure to fully comply with VCAA 
requirements would not be prejudicial to the veteran.

ORDER

Entitlement to service connection for residuals of a thoracic 
spine injury is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


